Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/25/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Species 3, Fig. 2 and 5, with claims 1-20 in the reply filed on 12/6/2021 is acknowledged.  The traversal is on the ground(s) that the office action fails to identify any particular characteristics and a substantial burden.  This is not found persuasive because the mere fact that the claims are directed to 8 different embodiments are self-evident that substantial burden is involved if restriction is not required.
The requirement is still deemed proper and is therefore made FINAL.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al (US 10007892 B1) in view of Shiee et al (US 10384869 B1) and Nazarian et al (US 20180285902 A1).
Regarding claim 1, 8 and 15, Hahn discloses a system/method [e.g. FIG. 1] comprising: a weight sensor [e.g. weight sensor 112] configured to: measure a weight of at least one of an item [e.g. items] positioned on the weight sensor; and generate a first signal [e.g. FIG. 2; determine  indicative of the weight of the at least one of the item; a weight server [e.g. FIG. 7-8] operably coupled with the weight sensor and comprising a processor [e.g. processor] configured to: detect a first event [e.g. FIG. 17; 1718] corresponding to a weight change [e.g. weight change] on the weight sensor, when a quantity of the item is removed from the weight sensor [e.g. a quantity of a type of item added to or removed from the inventory location may be determined]; determine a weight decrease amount corresponding to the weight decrease on the weight sensor [e.g. weight change because of the item removed]; calculate a result from dividing the weight decrease amount over a unit weight of the item [e.g. FIG. 17; 1724]; determine an item quantity value by identifying the integer to the result [number of the item is an integer]; determine whether the result is within a first threshold range [e.g. FIG. 18; determining weight change exceed a threshold for the event data] from the item quantity value; if it is determined that the result is within the first threshold range from the item quantity value, determine that a quantity of the item with the amount of the item quantity value is removed from the weight sensor [e.g. a quantity of a type of item added to or removed from the inventory location may be determined]; it is noted that Hahn differs to the present invention in that Hahn fails to explicitly disclose the detail of determining quantity of the items.
              However, Shiee teaches the well-known concept of determining an item quantity value by identifying the closest integer to the rounded result [e.g. the quotient value may be rounded to the nearest whole number for determining the quantity of the items].
              Moreover, Nazarian teaches the well-known concept of; if it is determined that the result is within the first threshold range [e.g. FIG.4; minimum threshold for the on-0shelf inventory] from the item quantity value, determine that a quantity of the item with the amount of the item quantity value is removed from the weight sensor [e.g. FIG. 4; a change in shelf weight associated with the current shelf inventory]; if it is determined that the result is not within the first threshold range from the item quantity value [e.g. below the threshold]: compare a weight change pattern [e.g. FIG. 3-4] in the first signal with weight change patterns from a training dataset [e.g. machine learning models] comprising a set of historically observed signals [e.g. FIG. 3-4], wherein each signal of the training dataset is associated with a quantity of the item 
               It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the sensor system for an inventory location disclosed by Hahn to exploit the well-known product distributing system taught by Shiee and the well-known monitoring a shelf inventory of a product technique taught by Nazarian as above, in order to provide improved operation of the facility [See Shiee; column 4 lines 30-40] and updating machine-learning models to improve estimates over time [See Nazarian; abstract].
            Regarding claim 7 and 14, Hahn, Shiee, and Nazarian further disclose the first event is defined as when a weight change [e.g. Hahn and Nazarian: weight change detected by the weight sensors] over a threshold weight [e.g. Nazarian: FIG. 4] is experienced by the weight sensor.
Allowable Subject Matter
Claims 2-6, 9-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brooks et al (US 20180114184 A1).
Gopal et al (US 10810540 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483